DETAILED ACTION

A response was received on 29 June 2022.  By this response, Claims 1, 8, 14, and 15 have been amended.  No claims have been added or canceled.  Claims 1-20 are currently pending in the present application.

Response to Arguments

Applicant's arguments filed 29 June 2022 have been fully considered but they are not persuasive.
Regarding the objection to Figure 11 as requiring a prior art label, Applicant asserts that the figure “corresponds to a computing device that implements one or more embodiments of the specification” or “illustrates a data processing system that can implement the disclosed embodiments” and is not prior art (page 10 of the present response).  However, Applicant provides no explanation in support of this assertion, and it appears that all of the components depicted in the figure are generic and conventional computer components as generally described in the corresponding portion of the specification and are arranged in a conventional manner, and therefore only that which is old is illustrated.
Regarding the rejection of Claims 1-20 under 35 U.S.C. 102(a)(1) or (2) as anticipated by Doshi et al, US Patent Application Publication 2019/0044918, and with particular reference to amended independent Claim 1, Applicant argues that Doshi does not disclose that the obfuscated data includes one or more AI models as claimed (pages 12-13 of the present response, citing Doshi, paragraphs 0055, 0036-0040, 0059-0060).  However, the cited portions clearly disclose a camouflaged AI model (paragraphs 0036-0041; see also paragraph 0059), which corresponds to the claimed obfuscated AI model.  Although Applicant argues that Doshi does not disclose that the camouflaged model is encoded (pages 13-14 of the present response), it is noted that the claims do not require that the model is “encoded”, but merely requires that AI models are included in “obfuscated data”.
Therefore, for the reasons detailed above, the Examiner maintains the rejections as set forth below.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 16 September 2022 was filed after the mailing date of the non-final rejection on 31 March 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings

The objections to the drawings are NOT withdrawn, for the reasons detailed above, and because the amendments have raised new issues, as detailed below.
Figure 11 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because they include informalities.  In particular, in Figure 4, step 401, the tense of “Determines” is not consistent with the other steps of the figure; it appears that this should read “Determine”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification

The objection to the abstract for informalities is withdrawn in light of the amendments thereto.  The objection to the disclosure for informalities is NOT withdrawn, because not all noted issues have been corrected.  Applicant’s statement that a summary was intentionally omitted (page 11 of the present response) is acknowledged.
The disclosure is objected to because of the following informalities:  
The specification includes minor grammatical and other errors.  For example, in paragraph and paragraph 0062, line 2, in the phrase “an obfuscated data”, the noncountable noun “data” should not take the indefinite article.
Appropriate correction is required.  Applicant’s cooperation is again requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections

The objections to Claims 1, 14, and 15 for informalities are withdrawn in light of the amendments to the claims.



Claim Rejections - 35 USC § 112

The rejection of Claims 1-20 under 35 U.S.C. 112(b) as indefinite is NOT withdrawn, because not all issues have been addressed and/or because the amendments have raised new issues, as detailed below.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “training the one or more AI models based on the training input data” in line 7.  However, the claim recites that the training input data is included in obfuscated data, but does not recite de-obfuscating the training input data before using it to train the models.  This amounts to a gap in the claims, which renders the scope of the claim indefinite.
Claim 2 recites “de-obfuscating… obfuscated data” in line 4.  It is not clear whether this is intended as a further limitation on the step of de-obfuscating in Claim 1 or an additional step.  Further, it is not clear whether the “obfuscated data” is intended to refer to the same obfuscated data as in Claim 1 or to distinct data.
Claim 3 recites “an AI model training”  in line 3.  It is not clear whether this is intended to refer to the same training as in Claim 1 or to distinct training.
Claim 4 recites “the AI model”.  It is not clear to which of the plural AI models from Claim 1 this is intended to refer.
Claim 5 recites “the obfuscation kernel algorithm” in line 1.  There is not clear antecedent basis for this limitation in the claims.
Claim 6 recites “the obfuscation kernel algorithm” in line 1.  There is not clear antecedent basis for this limitation in the claims.
Claim 8 recites “wherein the one or more AI models is trained using the training input data” in line 8.  It is not clear whether this is intended to be a step of the claimed method.  The above ambiguities render the claim indefinite.
Claim 10 recites “selecting the obfuscation algorithm as one of a plurality of obfuscation algorithms” in lines 1-2.  The use of “as one of a plurality” is not in clear idiomatic English; it appears that this may be intended to read “from a plurality” or similar.  The claim further recites “obfuscation or de-obfuscation is processed” in line 3.  It appears that “processed” may be intended to read “performed”; otherwise, it is not clear how the obfuscation itself is to be processed.
Claim 11 recites “the processor” in line 1.  There is insufficient antecedent basis for this limitation in the claims.  Although Claim 10 recites a processor, Claim 11 does not depend from Claim 10.  Claim 11 further recites “an AI model training” in line 3.  It is not clear whether this is intended to refer to the same training as in Claim 8 or to distinct training.
Claim 13 recites “the obfuscation kernel algorithm” in line 1.  There is not clear antecedent basis for this limitation in the claims.
Claim 14 recites “one or more AI models” in line 2.  It is not clear whether this is intended to refer to the same AI models as in Claim 8 or to distinct models.  Claim 14 further recites “obfuscated data representing obfuscated one or more AI models” in line 3.  It is not clear whether this is intended to refer to the obfuscated data and models as recited in Claim 8 or to distinct data and models.  Claim 14 additionally recites “wherein the host by de-obfuscating the obfuscated AI model” in line 4.  First, it is not clear to which of the one or more obfuscated models the limitation “the obfuscated AI model” is intended to refer.  Further, this phrase is grammatically unclear and appears to be missing a verb or other critical language.  The claim also recites “an obfuscation algorithm” in line 5; it is not clear whether this is intended to refer to the same algorithm as in Claim 8.  Claim 14 further recites “the obfuscated AI models” and “the AI models” in line 7.  The antecedent basis for these limitations is not clear.
Claim 15 recites “training the one or more AI models based on the training input data” in line 7.  However, the claim recites that the training input data is included in obfuscated data, but does not recite de-obfuscating the training input data before using it to train the models.  This amounts to a gap in the claims, which renders the scope of the claim indefinite.
Claim 16 recites “de-obfuscating… obfuscated data” in line 5.  It is not clear whether this is intended as a further limitation on the step of de-obfuscating in Claim 15 or an additional step.  Further, it is not clear whether the “obfuscated data” is intended to refer to the same obfuscated data as in Claim 15 or to distinct data.
Claim 17 recites “The method of claim 16” in line 1; however, Claim 16 is directed to a machine-readable medium.  Claim 17 further recites “an AI model training”  in line 3.  It is not clear whether this is intended to refer to the same training as in Claim 15 or to distinct training.
Claim 18 recites “The method of claim 15” in line 1; however, Claim 15 is directed to a machine-readable medium.  Claim 18 further recites “the AI model” in line 2.  It is not clear to which of the plural AI models from Claim 15 this is intended to refer.
Claim 19 recites “The method of claim 15” in line 1; however, Claim 15 is directed to a machine-readable medium.  Claim 19 further recites “the obfuscation kernel algorithm” in line 1.  There is not clear antecedent basis for this limitation in the claims.
Claim 20 recites “The method of claim 15” in line 1; however, Claim 15 is directed to a machine-readable medium.  Claim 20 further recites “the obfuscation kernel algorithm” in line 1.  There is not clear antecedent basis for this limitation in the claims.
Claims not specifically referred to above are rejected due to their dependence on a rejected base claim.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Doshi et al, US Patent Application Publication 2019/0044918.
In reference to Claim 1, Doshi discloses a method that includes receiving a training request from a host where the training request includes obfuscated data including AI models and training input data (see Figure 6, step 602, receiving obfuscated input data; paragraph 0055; see also paragraphs 0036-0041, camouflaged, i.e. obfuscated, AI models); de-obfuscating the obfuscated data to obtain models and training the models based on the training input data (Figure 6, step 604; paragraphs 0059-0060; see also paragraphs 0036-0041, transforming models and training inputs).
In reference to Claims 2 and 3, Doshi further discloses selecting an algorithm and de-obfuscating obfuscated data (see paragraphs 0036-0041).
In reference to Claim 4, Doshi further discloses training input data and training the model based on the training input data (see paragraphs 0059-0060 and 0036-0041).
In reference to Claims 5 and 6, Doshi further discloses symmetric algorithms for obfuscation (see Figures 2 and 3, and paragraphs 0036-0041).
In reference to Claim 7, Doshi further discloses receiving a request for a model and obfuscating and sending the model (paragraphs 0055-0060).

In reference to Claims 8, Doshi discloses a method that includes generating obfuscated data by obfuscating AI models and training input data (see Figure 6, step 602; see also Figure 7, step 706; paragraph 0055; see also paragraphs 0036-0041, camouflaged, i.e. obfuscated, AI models); generating a training request to perform an AI model training and sending the request, where an obfuscation algorithm is applied to obtain the models and training input data and the models are trained based on the training input data (Figure 6, step 604; paragraphs 0059-0060; see also paragraphs 0036-0041, transforming models and training inputs).
In reference to Claim 9, Doshi further disclose receiving a training result (see Figure 6, step 608; see also Figure 7, step 708).
In reference to Claims 10 and 11, Doshi further discloses selecting an algorithm and de-obfuscating obfuscated data (see paragraphs 0036-0041).
In reference to Claims 12 and 13, Doshi further discloses symmetric algorithms for obfuscation (see Figures 2 and 3, and paragraphs 0036-0041).
In reference to Claim 14, Doshi further discloses generating a request for a model, receiving obfuscated data representing the model, and de-obfuscating the model (paragraphs 0055-0060).

Claims 15-20 are directed to software implementations of the methods of Claims 1-6, and are rejected by a similar rationale.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zachary A Davis whose telephone number is (571)272-3870. The examiner can normally be reached Monday-Friday, 9:30am-6:00pm, Eastern Time.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Zachary A. Davis/Primary Examiner, Art Unit 2492